Citation Nr: 1634073	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2016, the Veteran had a hearing before the undersigned.  Afterwards, he submitted additional evidence for the Board's review.  Based on the date of receipt of his substantive appeal in 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See § 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.341, 4.16(a), 4.19 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, in his August 2011 application for increased compensation based on unemployability he asserts his service-connected bilateral hearing loss prevents him from securing or following substantially gainful employment.  He notes he worked in maintenance from April 2001 to April 2011.  He claimed he became too disabled to work in April 2011.  He completed high school and did not have any other education or training before becoming too disabled to work.  

The Veteran further elaborated in his March 2016 Board hearing that when he worked, he got in physical altercations with his supervisors.  He had contentious relationships with people at his work.  He felt his psychiatric symptoms led to those reactions.  Also, prior to working at his last job, he had worked as a cutter and foreman at one company and as a crew leader/press operator at another company.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection has been established for PTSD (50 percent), residual scars from a shell fragment wound (30 percent), tinnitus (10 percent), and bilateral hearing loss (noncompensable) for a combined evaluation of 70 percent since January 26, 2010.  Thus, the Veteran meets the schedular TDIU criteria.  

During his August 2011 VA general examination, the Veteran reported that he retired in April 2011 due to his psychiatric problems.  The Veteran was afforded a VA psychiatric evaluation in August 2011, in which the examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner further found the Veteran had PTSD symptoms that caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and that the Veteran had difficulty in adapting to stressful circumstances including work or a work like setting.  

The Veteran was also afforded a VA audiological examination in August 2011, in which the examiner opined that the Veteran's service-connected hearing loss impacted his ability to work.  The examiner explained that the Veteran recently had to retire because of his severe high frequency hearing loss.  He worked as a maintenance mechanic for 11 years and was required to wear hearing protection all the time.  "He said that he could not hear the machinery without his hearing aids.  He said he was almost hit several times.  He was bumped by a forklift and that was when he made the decision to retire before he was injured." 

In August 2011, the Veteran also submitted a statement from a former coworker that notes he worked with the Veteran since October 2006 and the Veteran had trouble hearing and was not safe in the plant because he could not hear equipment coming.  

VA treatment records in March and April 2014 note that the Veteran displayed multiple symptoms that would interfere with his ability to be employed.  "Given his symptoms of PTSD and his history of difficulty coping, in my opinion he would have great difficulty being employed due to his PTSD disability."  

A March 2016 statement from another former coworker notes he witnessed an altercation between the Veteran and another employee.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the combination of the effects of his service-connected bilateral hearing loss and PTSD warrant a grant of TDIU on a schedular basis.  Indeed, he has consistently reported he engaged in altercations with supervisors at work and a March 2016 statement from a former coworker notes he witnessed an altercation between the Veteran and another employee.  Also, the August 2011 VA psychiatric examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation, that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, and that the Veteran had difficulty in adapting to stressful circumstances including work or a work like setting.  Furthermore, VA treatment records in March and April 2014 note that "[g]iven his symptoms of PTSD and his history of difficulty coping, in my opinion he would have great difficulty being employed due to his PTSD disability."  

The Veteran testified that he tries to do volunteer work with veterans' groups, but his VA outpatient treatment records indicate that he has been delegating his volunteer work to others because he could not deal with the stress.  A March 2016 note from his VA psychiatrist indicates that the Veteran "continues to struggle with significant PTSD symptoms." 

Moreover, the August 2011 VA audiological examiner opined that the Veteran's service-connected hearing loss impacted his ability to work and an August 2011 statement from a former coworker notes the Veteran was not safe in the plant because he could not hear equipment coming.  Although his hearing loss is rated as non-compensable, that does not prevent VA from considering its functional impact on his ability to work. 

Considering the Veteran's sole work experience was in the maintenance field, it is hard to see how he could continue such work with his hearing disability and psychiatric symptoms.  Therefore, the Board finds the criteria for TDIU has been met. 


ORDER

The claim of entitlement to a TDIU is granted.  


REMAND

Considering the Board is granting the Veteran a total rating, he should notify the RO if he no longer wishes to continue his appeal for an increase for his PTSD.

However, if he does wish to do so, the Veteran last underwent a VA psychiatric evaluation in August 2011, more than 5 years ago.  He testified in March 2016 that since his last examination, he felt his symptoms have worsened.  Therefore, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record all VA treatment records since March 2016. 

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected PTSD.  

3. After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


